DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claims 1-5 have been fully considered but they are not persuasive. The rejection and combination has been modified due to the amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koff et al. US 5562404 in view of Touyeras US 20060182623.
Regarding claim 1, Koff discloses 
An axial compressor (Fig 2; Col 3, line 67: Axial compressor), comprising: 
a cylindrical casing (Fig 2: (42));  5
a rotor (Fig 2: (14)) rotatably disposed in the casing (Par 4: Rotor (14) in casing); 
multiple rotor blades (Fig 2: Blade attached to rotor (14)) arranged on an outer circumferential surface of the rotor at a predetermined pitch around a central axis of the rotor (Fig 2: Rotor (14) that has blades attached blades and centered on the blades); 
multiple stationary blades (Fig 2: (46)) arranged on an inner circumferential surface of the casing at a position adjacent to and behind the rotor blades in an axial direction of the 10rotor (Fig 2: Stator blades (46) behind and adjacent to the rotor blades (14)), 
each stationary blade having a tip opposing the rotor and having a chord length defined between a leading edge and a trailing edge of the tip (Fig 2: Tip of blade (46) opposes the rotor having a chord length (64 to 60)); and 
at least one bleed passage (Fig 2: Passage (56)) having a bleed opening that opens out in the outer circumferential surface of the rotor, wherein the bleed opening opens at a position located ahead of a position 15axially spaced rearward from the leading edges of the tips of the stationary blades (Fig 2: (56)).
However, is silent as to:
the at least one bleed passage being provided in the rotor such that part of compressed air produced by the axial compressor flows to the bleed passage from the bleed opening and is bled to an outside of the axial compressor,
wherein the bleed opening opens at a position located ahead of a position 15axially spaced rearward from the leading edges of the tips of the stationary blades by one half of the chord length in such a manner that the bleed opening faces toward the tips.
From the same field of endeavor, Toureras teaches:
wherein the bleed opening opens (Fig 1: Bleed holes (24)) at a position located ahead of a position 15axially spaced rearward from the leading edges of the tips of the stationary blades by one half of the chord length in such a manner that the bleed opening faces toward the tips (Fig 1; Par 4: Bleed holes (24) open at the range of 5 to 50% of the chord length facing towards the tips of the blades).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bleed holes to have and angle between 0 and 90 degrees and opening at the chord length from 5 to 50% and extends through the rotor in the same manner that expels air to outside the compressor to increase the efficiency and pumping margin (Par 5). 
The combination would result in: the at least one bleed passage being provided in the rotor such that part of compressed air produced by the axial compressor flows to the bleed passage from the bleed opening and is bled to an outside of the axial compressor.
Regarding claim 2, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the bleed opening is 20located axially rearward of the leading edges of the tips of the stationary blades by 10 - 20 % of the chord length.
From the same field of endeavor, Toureras discloses: 
wherein the bleed opening is 20located axially rearward of the leading edges of the tips of the stationary blades by 10 - 20 % of the chord length (Fig 1; Par 4: Bleed holes (24) open at the range of 5 to 50% of the chord length).
This claim’s motivation is in claim 1.
Regarding claim 3, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the at least one bleed passage comprises multiple bleed passages arranged around the central axis of the rotorF2569US 35468-186- 13 -at a regular pitch.
From the same field of endeavor, Toureras discloses: 
wherein the at least one bleed passage comprises multiple bleed passages arranged around the central axis of the rotorF2569US 35468-186- 13 -at a regular pitch (Fig 1; Par 22: Plurality of holes (24) around the cylindrical casing (14)).
This claim’s motivation is in claim 1.
Regarding claim 4, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the at least one bleed passage extends from the bleed opening obliquely rearward at a predetermined angle 5relative to the axial direction of the rotor.
From the same field of endeavor, Toureras discloses: 
wherein the at least one bleed passage extends from the bleed opening obliquely rearward at a predetermined angle 5relative to the axial direction of the rotor (Fig 1; Par 8: Bleed holes (24) have an angle between 30 and 90 degrees).
This claim’s motivation is in claim 1.
Regarding claim 5, Koff discloses all of the above limitations. However, Koff is silent as to:
wherein the predetermined angle is in a range from 20 to 40 degrees.
From the same field of endeavor, Toureras discloses: 
wherein the predetermined angle is in a range from 20 to 40 degrees (Fig 1; Par 8: Bleed holes (24) have an angle between 30 and 90 degrees).
This claim’s motivation is in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.M./Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747